 
Exhibit 10.1
 
TRANSITION AGREEMENT


This Transition Agreement (the “Agreement”) is made and entered into this 10th
day of June, 2008 (the “Effective Date”) between On2 Technologies, Inc., a
Delaware corporation (“On2”), and Balraj Joll (hereinafter “Joll”).
 
WHEREAS, Joll and On2 are parties to an employment agreement, dated May 1, 2006
(the “Employment Agreement”); and
 
WHEREAS, in accordance with the Employment Agreement, Joll has served as the
President and Chief Executive Officer of On2, as a member of the Board of
Directors of On2 (the “Board”) and as Chief Executive Officer of The Duck
Corporation, a wholly owned subsidiary of On2; and
 
WHEREAS, Joll and On2 have agreed that Joll will resign as an officer of On2 and
as a member of the Board, and as an officer and member of the boards of
directors of all directly and indirectly owned subsidiaries of On2, and will
continue his employment relationship with On2 in an advisory capacity until
September 30, 2008, all under the terms and conditions of this Agreement.
 
NOW, THEREFORE, AND IN CONSIDERATION of the mutual promises of the parties to
this Agreement, the receipt and sufficiency of which are hereby acknowledged,
Joll and On2 hereby agree as follows:
 
1.  Resignation. Effective as of the date of this Agreement (the “Effective
Date”), Joll resigns, and On2 accepts his resignation, from his employment with
On2 and from all the offices, directorships and other positions that he holds
with On2 and any of On2’s directly and indirectly owned subsidiaries, including
without limitation his positions as President and Chief Executive Officer of On2
and as a member of the Board. After the Effective Date, Joll shall not be
entitled to the receipt of any further payments or benefits from On2 other than
those expressly provided for in this Agreement. The parties hereto agree that
this Agreement constitutes written notice to On2 of Joll’s resignation from the
Board pursuant to Article III, Section 10 of On2’s bylaws, and that, except for
those provisions of the Employment Agreement that survive the termination of
Joll’s employment with On2, the Employment Agreement is terminated as of the
Effective Date.
 
2.  Continued Employment; Duties. Joll’s employment with On2 shall end on
September 30, 2008 (the “Termination Date”). From the Effective Date through
September 30, 2008 (the “Transition Period”), Joll shall serve as an advisor to
On2’s chief executive officer. Joll’s responsibilities shall be to transition to
On2 personnel all existing customer account relationships and all business
development relationships and to perform such other advisory duties as On2’s
chief executive officer shall reasonably assign to him. During the Transition
Period, Joll will not undertake any business activities as an advisor to On2 or
otherwise on behalf of On2 without the prior approval of On2’s chief executive
officer. Joll shall have no power or authority to act for or to take any action
on behalf of On2 or to bind On2 to any obligation with any third party. During
the Transition Period, On2 will continue to pay Joll his Base Salary at the rate
provided in Section 5(a) of the Employment Agreement on each regularly scheduled
pay day, and Joll shall continue to be eligible to participate in all
retirement, savings, welfare, and other benefit plans and arrangements offered
by On2 (excluding any incentive compensation program) under the terms of such
benefit plans and arrangements. 
 
3.  Payments at the End of the Transition Period.
 
(a)  Vacation Days; Expenses.
 
On the next regularly scheduled pay day after the Termination Date, On2 will pay
Joll for any accrued but unused vacation days as of the Termination Date, in
accordance with On2’s applicable policies and procedures.
 
 
 

--------------------------------------------------------------------------------

 
.On2 shall reimburse Joll for appropriate and reasonable expenses incurred by
Joll on or before the Termination Date, if any, in accordance with On2’s
applicable policies and procedures.
 
(b)  Severance. Provided that Joll (i) signs this Agreement and does not revoke
his signature and (ii) complies with all of his obligations in this Agreement,
then following the Termination Date, On2 shall pay Joll the Base Salary and
Bonus (as each is defined in the Employment Agreement) that Joll would have
received, and Joll shall be entitled to receive those employee benefits
(excluding any incentive compensation program) that he would have been entitled
to receive, if On2 had terminated his employment pursuant to Section 8(d) of the
Employment Agreement on the Termination Date; provided, that (i) Joll’s Base
Salary for the one-year period commencing on October 1, 2008 will be paid in
accordance with On2’s standard payroll practices through February 28, 2009 and
the balance for the one-year period will be paid after February 28, 2009 but
before March 15, 2009; and (ii) Joll’s duty to mitigate his right to such
payment shall remain in effect as provided in Section 8(d) of the Employment
Agreement through March 15, 2009. It is the parties’ intention that no payment
or entitlement pursuant to this Agreement will give rise to any adverse tax
consequences to any person pursuant to Section 409A of the Internal Revenue Code
(the “Code”), and this Agreement shall be interpreted, applied and, to the
minimum extent necessary, amended to achieve that intention. Any reimbursements
due to Joll under any provision of this Agreement shall be paid not later than
March 15 of the year following the year in which the expense is paid. In the
case of any payment on termination (other than in compliance with the
requirements of Treas. Reg. § 1.409A-1(b)(9)(iii) or (v) or of any successor
thereto or any other provision that exempts a payment from Section 409A of the
Code; and except as provided in Section 3(b) above) while Joll is a specified
employee within the meaning of Section 409A of the Code, in no event will such
payment be made earlier than six (6) months after the date his employment
terminates. In the event that, due to Section 409A of the Code, Joll does not
receive one or more cash payments that would otherwise be due during such six
(6) month period, all such delayed payments will be made on the first day after
the six (6) month anniversary of his employment termination, and thereafter any
remaining payments shall be made in accordance with the previously agreed-upon
schedule. Any reference in this Agreement to Section 409A of the Code shall also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.
 
(c)  Stock Options and Restricted Stock Awards. All of Joll’s stock options that
are vested as of the Effective Date shall remain exercisable through September
30, 2010 . If not fully exercised by that date, at Joll’s request, On2 will in
good faith consider a request for further extension of the exercisability of
Joll’s vested options and may grant or deny any such request at its discretion
in light of the facts and circumstances prevailing at the time. Notwithstanding
the terms of the grant of 107,629 restricted shares under On2’s 2005 Incentive
Compensation Plan on November 13, 2007, those restricted shares will vest with
Joll on September 30, 2008.
 
(d)  Computer. At the Termination Date, Joll will be entitled to retain his
laptop computer after providing it to On2 so that On2 can delete from the
memories of the computer information that On2 deems confidential or proprietary
to it.
 
4.  Continuing Effect of Restrictions. Joll acknowledges that (a) Section 10 of
the Employment Agreement shall survive and remain in full force and effect in
accordance with its terms and limits his ability to disclose or divulge certain
information to the extent set forth therein; and (b) his obligations under
Section 11 of the Employment Agreement survive and extend through September 30,
2009. In addition, Joll will remain subject to On2’s blackout restrictions
during the Transition Period and, if Joll is in possession of material nonpublic
information on the Termination Date, after the Termination Date for as long as
such information remains material and nonpublic. If, at any time after the
Effective Date, Joll receives a subpoena or other legal process that requires
disclosure of confidential information relating to his employment with On2, Joll
will notify On2 of such request within 3 business days after his receipt
thereof.
 
 
 

--------------------------------------------------------------------------------

 
5.  General Release of Claims. In consideration for the promises herein, Joll on
behalf of himself and his heirs, executors, administrators and assigns, hereby
irrevocably and unconditionally remises, releases and forever discharges On2
Technologies, Inc. (“On2”) and its affiliates and subsidiaries, and all of their
respective officers, directors, employees, agents and advisors (collectively,
the “Releasees”), from any and all liabilities, actions, causes of action,
contracts, agreements, promises, claims, debts and demands of any kind or nature
whatsoever, in law or equity, whether known or unknown, which Joll has or ever
has had against the Releasees, or any of them, including, but not limited to,
claims arising out of or relating to Joll’s employment or the termination of
Joll’s employment with On2 and any claims for compensation and benefits from
On2. Joll understands and agrees that this General Release of Claims is a
complete bar to any claim, demand or action of any kind whatsoever which could
be brought by Joll against the Releasees, including, without limitation, any
claim under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Older Worker Benefits Protection Act, the Americans With
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards
Act, the New York Human Rights Law, the New York City Human Rights Law and any
and all other federal, state or local statutes or common laws. This General
Release of Claims shall not apply to (a) any claim which may arise after the
date of the execution of this General Release of Claims; (b) and claim that may
not be waived by law, and (c) any claim by Joll to enforce this Agreement. To
the extent permitted by law, Joll further agrees that he will not file any
charge, claim or action for or on account of anything covered by this General
Release of Claims. Joll agrees that he will not seek or accept any compensation
from any action brought against any of the Releasees on his behalf or on behalf
of any class of which he is a member.
 
Joll further agrees that, on the Termination Date, he will execute a second
General Release of Claims in the form attached hereto as Exhibit A, covering any
and all claims that may have arisen from the date Joll signs this Agreement
through the Termination Date. If Joll breaches this commitment, then On2 shall
be released from any further obligation to perform hereunder (including any
obligation to make any further payments to or for the benefit of Joll pursuant
to Section 3).
 
6.  No Other Consideration. Joll affirms that the terms stated herein are the
only consideration for signing this Agreement and that no other representations,
promises, or agreements of any kind have been made by any person or entity to
cause him to sign this Agreement. Joll has accepted the terms of this Agreement
because he believes them to be fair and reasonable and for no other reason.
 
7.  Cooperation in Legal Proceedings; Continuing Obligation to Indemnify. Joll
agrees to reasonably cooperate with On2 and its directly and indirectly owned
subsidiaries in connection with litigation and other legal and regulatory
proceedings, investigations and inquiries that relate to his services or relate
to his areas of responsibility during his employment. On2 shall reimburse Joll
for reasonable expenses, if any, that he may incur while complying with this
obligation. Nothing in this Agreement shall terminate or otherwise affect On2’s
obligation to indemnify Joll in accordance with the terms and conditions of its
bylaws with respect to his service as an officer and director prior to the
Effective Date and with respect to his service as an employee during the
Transition Period.
 
8.  No Admission. It is understood and agreed by the parties hereto that neither
the fact nor any term of this Agreement constitutes, or shall be construed to
constitute, an admission of liability or wrongdoing on the part of On2 or Joll.
It is understood and agreed by the parties that this Agreement is intended
solely as an offer of compromise. 
 
9.  Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon (a) On2, its successors and assigns, and any company with
which On2 may merge or consolidate or to which On2 may sell all or substantially
all its assets, and (b) Joll and Joll’s executors, administrators, heirs and
legal representatives. Joll may not sell or otherwise assign his rights,
obligations or benefits under this Agreement, and any attempt to do so shall be
void.
 
10.  Remedies. The parties hereto each acknowledge and agree that their
respective rights under this Agreement are of a specialized and unique
character, that a monetary remedy for a breach of the agreements set forth in
this Agreement will be inadequate and impracticable and that immediate and
irreparable damage will result to On2 or Joll (the "Aggrieved Party") if the
other (the "Aggrieving Party") fails to or refuses to perform its obligations
under this Agreement. Notwithstanding any election by any person to claim
damages from On2 or Joll, as the case may be, as a result of any such failure or
refusal, the Aggrieved Party may, in addition to any other remedies and damages
available, seek temporary and permanent injunctive relief (without the posting
of a bond or other security) in a court of competent jurisdiction to restrain
any such failure or refusal and the Aggrieving Party, on its own behalf and, in
the case of On2, on behalf of its affiliates, waives any defense that the
Aggrieved Party has an adequate remedy at law. The Aggrieving Party agrees that,
in addition to all other remedies available at law or in equity, the Aggrieved
Party shall be entitled to such injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions as a court
of competent jurisdiction shall determine.
 
 
 

--------------------------------------------------------------------------------

 
11.  Withholding. All payments to be made to Joll under this Agreement, or
otherwise by On2 shall be subject to withholding to satisfy required withholding
taxes and other required deductions.
 
12.  Modification. This Agreement may not be released, discharged, abandoned,
supplemented, changed, or modified in any manner, orally or otherwise, except by
an instrument in writing signed and duly executed by each of the parties hereto.
 
13.  Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the parties on its subject matter, and,
except as otherwise provided herein, it supersedes all previous negotiations,
agreements, commitments, and writings in connection herewith. If a conflict or
inconsistency is found between the terms of this Agreement and any other
agreement, the terms of this Agreement shall control.
 
14.  Waiver. The failure of either party to insist upon strict compliance with
any term, covenant, or condition of this Agreement shall not be deemed to be a
waiver by that party of such term, covenant, or condition, nor shall any waiver
or relinquishment of any right or power under this Agreement at any time or
times be deemed a waiver or relinquishment of such right or power at any other
time or times.
 
15.  Severability. The parties expressly agree that the character, duration and
geographical scope of the provisions set forth in this Agreement are reasonable
in light of the circumstances as they exist on the date hereof. If a court of
competent jurisdiction determines that the character, duration or geographical
scope of the provisions of this Agreement are unreasonable, then it is the
intention and the agreement of the parties hereto that the provisions hereof
shall be construed by the court in such a manner as to impose only those
restrictions on each party's respective conduct that are reasonable in light of
the circumstances and as are necessary to assure to each party the benefits of
this Agreement. If, in any judicial proceeding, a court shall refuse to enforce
all of the separate covenants deemed included herein because taken together they
are more extensive than necessary to assure to each party hereto the intended
benefits of this Agreement, it is expressly understood and agreed by the parties
hereto that the provisions hereof that, if eliminated, would permit the
remaining separate provisions to be enforced in such proceeding, shall be deemed
eliminated, for the purposes of such proceeding, from this Agreement.
 
16.  Choice of Law and Forum Selection. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflict of law principles. Joll agrees and submits to the exclusive
jurisdiction of any state or federal court in the State of New York where there
is proper venue in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated herein, and agrees that all claims in
respect of any such action or proceeding may be heard or determined in such
court.
 
17.  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument, and shall become effective when one or
more counterparts have been executed by each of the parties and delivered to the
other party. This Agreement may be executed by facsimile signature, and a
facsimile signature shall constitute an original for all purposes.  
 
18.  Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile or otherwise, (b) on the first business day following the date of
dispatch if delivered by a recognized next-day courier service or (c) on the
earlier of confirmed receipt or the fifth business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered to the addresses set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:
 
 
 

--------------------------------------------------------------------------------

 
 
(a) if toOn2:
 
On2 Technologies, Inc.
21 Corporate Drive, Suite 103
Clifton Park, NY 12065
Attention: Chief Executive Officer
 
(b) if to Joll:
 
Mr. Balraj Joll
21 Tall Pines Lane
Bedford Corner, NY 10549
 
19.  Acknowledgements. Joll hereby acknowledges that he has carefully read and
fully understands the provisions of this Agreement, including the General
Release of Claims and that he has had the opportunity to consult with counsel.
Joll further acknowledges that he is signing this Agreement voluntarily and
without coercion because he believes it is fair and reasonable and for no other
reason.
 
20.  Right to Consult with Counsel; Time for Signing; Revocation. Joll has the
right to and should consult with an attorney prior to signing this Agreement.
Joll acknowledges that he has received this Agreement on June 10, 2008 and that
he shall have twenty-one (21) days from his receipt of this Agreement (until
5:00 p.m. EST on July 1, 2008) to decide whether to sign it. Joll will have
seven (7) days after signing this Agreement to revoke his signature. If Joll
intends to revoke his signature, he must do so in writing addressed and
delivered to William A. Newman, Esq., Sullivan & Worcester LLP, 1290 Avenue of
the Americas, New York, NY 10104, prior to the end of the 7-day revocation
period. This Agreement shall not become effective, and neither On2 nor Joll
shall have any rights or obligations hereunder, until the expiration of the
7-day revocation period.
 
[agreement continues on the next page]
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.
 
 

     
ON2 TECHNOLOGIES, INC.
       
By:
 
 
Name:
 
J. Allen Kosowsky
Title:
 
Chairman of the Board
 
     
BALRAJ JOLL
   



 
 

--------------------------------------------------------------------------------

 